Title: Richard O’Brien’s Memorandum on Naval Protection, 18 May 1797
From: O’Bryen, Richard
To: 


                    Requisite marine for the Protection of the Comerce of the United States to Protect, our trade against the Spoilations, of Foreign Corsairs and at all times to be in readiness, to act on any emergencie
                    As Viz
                    The 6 frigates on the original plan.
                    
                        6 Ships of 24 Guns Each to mount 20 nine pounders & 4: Six Do.
                        6 Ships of 18 Six pounders As Sloops, of war.
                        6 Brigs, of 18 Six pounders
                        6 Schooners Mounting 18 to 14: foure pounders.
                        2 Sloops of 12 Guns Each ——.
                    
                    These Vessels to be built, by Contract, the Could be built in 4: 5: or 6 Munths, to be live oak and Ceder, Composition bolts, and Coppered The Could, when built, be, fitted and ready for Sea in 30 days, after the were launched, the whole of the Corsairs to be built, on the best plan for Sailing and Calculated for rowing—
                    For the Defence of the Coastes in the Summer time, and for the Speedy Conveyance, of troopes from one part of our extensive Coasts to the Other, is allso requisite, 4 Gallies, Carrying in the prow 2. 24 pounders, Stern Calculated for the Same with 50, or 80 Gun boats to be Calculated, for Carrying at the prow, an 18 pounder or 12 Do. these would be a terror, to frigates, Small Ships or privateers, aproaching adjacent to the Coasts of the U.S for if becalmed, the gallies and Gun boats would row up, and unavoidably must either take or destroy the enemie except, prevented, by A Suden Breese Springing up &c. the in Consequence makeing theire Escape—
                    NB. The Seamen belonging to Each State, Should be registired, the Coast Seamen allso, and the fishermen, and, the fresh water Sailors, and the Corsairs maned by Quotas from Each State, and Randevouses Opened for entering and recruiting for the Corsairs—
                    NB. The 3d. of the Gun boats, Should be built as whale boats, well Calculated for rowing and Sailing to have a Brass, Six pounder in the bow—
                    If this list was to great, to have As Viz.
                    
                        
                            The 3 frigates fitted immediatly.
                            }
                            
                        
                        
                            2 Ships, of 24 Guns
                            all to be built, by Contract in 4: 5. or 6 Munths time and to be Coppered.
                        
                        
                            2 Sloops of war of 20 Guns Each.
                        
                        
                            3 Brigs, of 18 Guns, Each
                        
                        
                            3 Schooners of 14 Guns Each
                            
                        
                        
                            12 whale boats with a 6 pounder Each
                            
                        
                    
                    
                    When our peace is fully established, with all the Barbary States we Shall have in the meditteranian Seas from 3: to 500 Sail of Vessels, a part of our Corsairs, will all ways be requisite, to give Security to our meditteranian Comerce, to in Some respects, to keep the Barbary States in awe, to Make us respected by the Italian States, and to be in readiness, to annoy the Comerce of the Europian Nations, whom, Should attempt anything hostile to the american Comerce.
                    Being allways in readiness, with our Corsairs, we Should, not be liable to be insulted, we would Comand respect, and wherever in any part of the known Globe, where our Comerce leads, us there at times our Corsairs, Should be Seen, and without, Corsairs the U.S Can never have Any Security for her Comerce.
                    The Smaller, Corsairs would reconniter, gain intelligence be Serviceable as Packetts and Corriers, and all public, business, Should be done, by public Ships, and regular, and, approved, officers—
                    A Large and regular, Storeship is requisite for, Carrying our Stipulated, Maratime and Military Stores to the Barbary States. Said Ship Could, return with a Cargo, of Salt, annually on government account and would thereby defray Said Ships expences—
                    In the Barbary States, the Consuls of the U.S must hoist one american national Flag, as is Customary with all nations at peace with them good people, by the flag which the Consuls displays, and the Meditteranian pass, the Barbary States, knows, those, the are at peace with, but at present the U.S has So many different flags, or Colours, that the Barbary States will only know, the flag at peace with them, agreeable to the flag the Consul displays. Therefore it is requisite to have Some reform, in our Colours, we as one nation Should be known to all the world as one people and haveing one national flag.
                    To abolish the Eagle, in the present Colours generally worn would, be difficult, Some plan Should be Speedily adopted and Observed under Severe penalties.
                    Maratime Schools Should be established in the United States and the natives of this Country, Should be encouraged to be regularly bound to the Sea, we Should not be So, dependant, on foreign nations as we are at present.
                    A Country like the U.S with every thing necessary for Ship building, for establishing a Navy, with 4: or 5 Millions of, enterprizeing inhabitants, and haveing no Corsairs, must Certainly, be Considered by the nations of Europe, as an extraordinary, Circumstance—look at the Marine of the Dutch, whom has not 2 Milions of inhabitants, Sweden and Denmark both together, has not As Many inhabitants as the U.S but the have formidable Navies, and great regular Armies of troopes.
                    
                    From the Situation of the United States, relative to Europe, and the possesions of the Europian nations, whom has territory Joining on to the Territory of the U.S in Case of the war, with the British or Spaniards, or the french if the possess, Luisana or the floridas—it would be with those nations a privateering, war on the Seas—we Should embargo, our ports, necessiate those fleets of Corsairs, those Sea Robers to return to Europe, Starve thereby the west indies, and the Sooner, the negroes revolted, and the west india-islands, became independant, and Governed by the Blacks the better for this Country, we Should have a free trade, it would not be monapalized by the great, Europian nations.
                    The west indiees is So Situated, as allwayes to be dependant on the U.S for provisions, this Country has Much of the fate of them Islands at present in its power.
                    Our galliees and gun boats, Could pass, along Close to our Coastes in defiance to fleets of Corsairs, and Could get to the Bahamias unmolested, do, every damage to our enemies, Islands, or Could, be employed in the Baye of fundi River St. Laurence Missisippi Floridas and, Occasionally, Carried up our rivers, and into the lakes, there to Opperate, and Second the Efforts, of our troopes, and Effectually Strike terror to the enemiees of the United States. With all due respect, Submitted to the Government of the US. by theire Most Obt. Servt.
                    
                        Rd. O Brien
                        Philadelphia
May the 18th. 1797
                    
                